Abatement Order filed January 6, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00945-CV
                                  ____________

            DURADRIL, L.L.C. AND GREG WARD, Appellants

                                        V.

   DYNOMAX DRILLING TOOLS, INC. AND DYNOMAX DRILLING
                  TOOLS USA, INC., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-67214

                           ABATEMENT ORDER

      Notice was filed on December 19, 2014, that appellant Duradril, L.L.C., is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on December 19, 2014,
Duradril, L.L.C. petitioned for voluntary bankruptcy protection in the United
States Bankruptcy Court for the Southern District of Texas under case number 14-
36942. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2